            Case 3:18-cv-00894-SMD Document 41 Filed 04/28/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA



DR. JOSEPH C. “JOE” MAJDALANI                    )
                                                 )
                Plaintiff,                       )
                                                 )
v.                                               )            CIVIL ACTION NUMBER:
                                                 )                 3:18-CV-894-GMB
                                                 )
                                                 )                   JURY DEMAND
                                                 )
AUBURN UNIVERSITY, ET AL.                        )
                                                 )
                                                 )
                Defendants.                      )

            MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT

       Plaintiff hereby moves this Honorable Court to allow him to amend his First Amended

Complaint to clarify and add factual allegations addressing Defendants’ Partial Motion to Dismiss

(Doc. 21), remove certain Defendants from claims, add certain Defendants to other claims, and

add a count involving breach of contract. As grounds for this Motion, Plaintiff states the following:

       1.       As a matter of right under Rule 15(a)(1)(B) of the Federal Rules of Civil Procedure,

Plaintiff filed his First Amended Complaint (Docs. 19-20) on February 20, 2019.

       2.       On March 6, 2019, Defendants filed a Motion to Dismiss Plaintiff’s First Amended

Complaint, In Part. Doc. 21.

       3.       April 11, 2019, Plaintiff filed his Corrected Response in Opposition (Doc. 39) to

Defendants’ motion and on April 23, 2019, Defendants filed their Reply in support thereof. Doc.

40.
            Case 3:18-cv-00894-SMD Document 41 Filed 04/28/19 Page 2 of 3




       4.       Rule 15(a)(2) states that “[t]he court should freely give leave to amend when justice

so requires.” Fed. R. Civ. P. 15(a)(2). The discretion to disallow a proposed amendment of the

pleadings is severely restrict[ed] by Fed. R. Civ. P. 15(a). Thomas v. Town of Davie, 847 F.2d

771, 773 (11th Cir. 2003). Here, there exists no substantial or justifiable reason to deny this motion

to amend. See e.g., Shipner v. Eastern Air Lines, Inc., 868 F.2d 401, 407 (11th Cir. 1989).

       5.       When a more carefully drafted complaint might state a valid claim for relief, a

plaintiff must be given at least one chance to amend the complaint before the district court

dismisses the action with prejudice. Silva v. Bieluch, 351 F. 3d 1045, 1048-49 (11th Cir. 2003).

       6.       Plaintiff has not requested leave from the Court previously to amend his complaint

and he does not make this request outside the deadline to amend set forth in any scheduling order.

       7.       Granting this Motion for Leave to File Second Amended Complaint will not

unfairly prejudice the parties or the Court.

       8.       Plaintiff respectfully requests that the Court grant this motion to amend and deem

the attached (Proposed) Second Amended Complaint as filed as of the date of this request.

       WHEREFORE, for the foregoing reasons, Plaintiff moves this Honorable Court to allow

him to file the attached (Proposed) Second Amended Complaint attached.

Dated: April 28, 2019

                                               Respectfully submitted,

                                               /s/ Robert J. Camp
                                               ROBERT J. CAMP
                                               rcamp@wigginschilds.com

OF COUNSEL:
WIGGINS, CHILDS, PANTAZIS,
FISHER & GOLDFARB, LLC

                                                  2
          Case 3:18-cv-00894-SMD Document 41 Filed 04/28/19 Page 3 of 3




The Kress Building
301 19th Street North
Birmingham, AL 35203
(205) 314-0500 – Phone
(205) 254-1500 – Facsimile

                                   CERTIFICATE OF SERVICE

         I hereby certify that on this the 28th day of April 2019 I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system and the undersigned has sent notification of such
filing to the following:

        David R. Boyd
        W. Joseph McCorkle, Jr.
        Aria B. Allan
        Balch & Bingham LLP
        P.O. Box 78
        Montgomery, AL 36101
        334-834-6500

                                                 /s/ Robert J. Camp
                                                 OF COUNSEL




                                                    3
